Case 1:16-cV-02777-.]SR Document 78 Filed 10/24/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,
PIaintiH`,
No. 16-cv-2777(RJS)
_V_ ORDER
JOHN AFRIYIE,
Defendant.

 

 

RICHARD J. SULLIVAN, District Judge:

The Court is in receipt of a letter from Defendant alleging that he has “a good faith basis to
believe that key documents that were heavily relied upon in both [his] criminal and civil proceedings
were tampered with[,]"` and requesting that the Court “compel[] the SEC to provide the originals"’ of
those documents (Doc. No. 77.) However, Defendant does not explain why he believes that these
documents Were relied upon by Plaintiff in this case, nor does he allege that Plaintiff is actually in
possession of the original copies of the documents Indeed, Plaintii`f seeks summary judgment in this
case solely on the basis of Defendant’s criminal conviction, and the Court has not set a discovery
schedule Accordingly, IT IS HEREBY ORDERED THAT Defendant’s request is DENIED. lf
Defendant wishes to challenge the authenticity of documents relied upon by the government at his
criminal tn`al, he must do so in his criminal case. The Clerk of Court is respectfully requested to
mail a copy of this Order to Defendant.

SO ORDERED.

Dated: October 24, 2018
New York, New York

    

RI HARD J. SULLIVA
UNITED STATES DISTRICT JUDGE

 

